Exhibit 99.11 Indian GAAP Standalone Independent Auditor’s Report To The Board of Directors of Infosys Limited Report on the Financial Statements We have audited the accompanying financial statements of Infosys Limited (“the Company”), which comprise the balance sheet as at 31 December2012, the statement of profit and loss of the Company for the quarter and nine months then ended, the cash flow statement of the Company for the nine months then ended and a summary of significant accounting policies and other explanatory information. Management’s Responsibility for the Financial Statements Management is responsible for the preparation of these financial statements that give a true and fair view of the financial position, financial performance and cash flows of the Company in accordance with the Accounting Standards referred to in sub-section (3C) of section 211 of the Companies Act, 1956 (‘the Act’). This responsibility includes the design, implementation and maintenance of internal control relevant to the preparation and presentation of the financial statements that give a true and fair view and are free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the Standards on Auditing issued by the Institute of Chartered Accountants of India. Those Standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the Company’s preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of the accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion and to the best of our information and according to the explanations given to us, the financial statements give the information required by the Act in the manner so required and give a true and fair view in conformity with the accounting principles generally accepted in India: (i) in the case of the balance sheet, of the state of affairs of the Company as at 31 December 2012; (ii) in the case of the statement of profit and loss, of the profit for the quarter and nine months ended on that date; and (iii) in the case of the cash flow statement, of the cash flows for the nine months ended on that date. Report on Other Legal and Regulatory Requirements As required by section 227(3) of the Act, we report that: a. we have obtained all the information and explanations which to the best of our knowledge and belief were necessary for the purpose of our audit; b. in our opinion proper books of account as required by law have been kept by the Company so far as appears from our examination of those books; c. the balance sheet, statement of profit and loss and cash flow statement dealt with by this Report are in agreement with the books of account; and d. in our opinion, the balance sheet, statement of profit and loss and cash flow statement comply with the Accounting Standards referred to in subsection (3C) of section 211 of the Companies Act, 1956. for B S R & Co. Chartered Accountants Firm’s Registration Number: 101248W Natrajh Ramakrishna Partner Membership Number: 32815 Bangalore 11 January 2013 Auditors’ Report on Quarterly Financial Results and Year to Date Financial Results of Infosys Limited Pursuant to the Clause 41 of the Listing Agreement To The Board of Directors of Infosys Limited We have audited the quarterly financial results of Infosys Limited (‘the Company’) for the quarter ended 31 December 2012 and the year to date financial results for the period from 1 April 2012 to 31 December 2012, attached herewith, being submitted by the Company pursuant to the requirement of Clause 41 of the Listing Agreement, except for the disclosures regarding ‘PublicShareholding’ and ‘Promoter and Promoter Group Shareholding’ which have been traced from disclosures made by the management and have not been audited by us. These quarterly financial results as well as the year to date financial results have been prepared on the basis of the interim financial statements, which are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial results based on our audit of such interim financial statements, which have been prepared in accordance with the recognition and measurement principles laid down in Accounting Standard (AS) 25, Interim Financial Reporting, issued pursuant to the Companies (Accounting Standards) Rules, 2006 as per section 211 (3C) of the Companies Act, 1956 and other accounting principles generally accepted in India. We conducted our audit in accordance with auditing standards generally accepted in India. Those Standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial results are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts disclosed as financial results. An audit also includes assessing the accounting principles used and significant estimates made by management. We believe that our audit provides a reasonable basis for our opinion. In our opinion and to the best of our information and according to the explanations given to us, these quarterly financial results as well as the year to date financial results: (i) are presented in accordance with the requirements of Clause 41 of the Listing Agreement in this regard; and (ii) give a true and fair view of the net profit and other financial information for the quarter ended 31 December 2012 as well as the year to date results for the period from 1 April 2012 to 31 December 2012. Further, we also report that we have, on the basis of the books of account and other records and information and explanations given to us by the management, also verified the number of shares as well as percentage of shareholdings in respect of aggregate amount of public shareholdings, as furnished by the Company in terms of Clause 35 of the Listing Agreement and found the same to be correct. for B S R & Co. Chartered Accountants Firm’s Registration Number: 101248W Natrajh Ramakrishna Partner Membership Number: 32815 Bangalore 11 January 2013 INFOSYS LIMITED in crore Balance Sheet as at Note December 31, 2012 March 31, 2012 EQUITY AND LIABILITIES SHAREHOLDERS' FUNDS Share capital Reserves and surplus NON-CURRENT LIABILITIES Deferred tax liabilities (net) 16 – Other long-term liabilities 54 21 70 21 CURRENT LIABILITIES Trade payables 27 68 Other current liabilities Short-term provisions ASSETS NON-CURRENT ASSETS Fixed assets Tangible assets Intangible assets 31 16 Capital work-in-progress Non-current investments Deferred tax assets (net) Long-term loans and advances Other non-current assets 39 13 CURRENT ASSETS Current investments Trade receivables Cash and cash equivalents Short-term loans and advances SIGNIFICANT ACCOUNTING POLICIES AND NOTES ON ACCOUNTS 1 & 2 As per our report attached for B S R & Co. Chartered Accountants Firm's Registration Number:101248W Natrajh Ramakrishna Partner Membership No. 32815 K. V. Kamath Chairman S. Gopalakrishnan Executive Co-Chairman S. D. Shibulal Chief Executive Officer and Managing Director Deepak M. Satwalekar Director Dr. Omkar Goswami Director David L. Boyles Director Prof.Jeffrey S. Lehman Director R. Seshasayee Director Ann M. Fudge Director Ravi Venkatesan Director Srinath Batni Director V. Balakrishnan Director Ashok Vemuri Director B. G. Srinivas Director Rajiv Bansal Chief Financial Officer N. R. Ravikrishnan Company Secretary Bangalore January 11, 2013 INFOSYS LIMITED in crore, except per share data Statement of Profit and Loss for the Note Quarter ended December 31, Nine months ended December 31, Income from software services and products Other income Total revenue Expenses Employee benefit expenses Cost of technical sub-contractors Travel expenses Cost of software packages and others Communication expenses 80 58 Professional charges Depreciation and amortisation expense Other expenses Total expenses PROFIT BEFORE TAX Tax expense: Current tax Deferred tax 73 36 PROFIT AFTER TAX BEFORE EXCEPTIONAL ITEM Dividend income, net of taxes – – 69 – PROFIT AFTER TAX AND EXCEPTIONAL ITEM EARNINGS PER EQUITY SHARE Equity shares of par value 5/- each Before Exceptional item Basic Diluted After Exceptional item Basic Diluted Number of shares used in computing earnings per share Basic Diluted SIGNIFICANT ACCOUNTING POLICIES AND NOTES ON ACCOUNTS 1 & 2 As per our report attached for B S R & Co. Chartered Accountants Firm's Registration Number:101248W Natrajh Ramakrishna Partner Membership No. 32815 K. V. Kamath Chairman S. Gopalakrishnan Executive Co-Chairman S. D. Shibulal Chief Executive Officer and Managing Director Deepak M. Satwalekar Director Dr. Omkar Goswami Director David L. Boyles Director Prof.Jeffrey S. Lehman Director R. Seshasayee Director Ann M. Fudge Director Ravi Venkatesan Director Srinath Batni Director V. Balakrishnan Director Ashok Vemuri Director B. G. Srinivas Director Rajiv Bansal Chief Financial Officer N. R. Ravikrishnan Company Secretary Bangalore January 11, 2013 INFOSYS LIMITED in crore Cash Flow Statement for the Note Nine months ended December 31, 2012 December 31, 2011 CASH FLOWS FROM OPERATING ACTIVITIES Profit before tax and exceptional item Adjustments to reconcile profit before tax to cash provided by operating activities Depreciation and amortisation expense Interest and dividend income Effect of exchange differences on translation of assets and liabilities 22 29 Effect of exchange differences on translation of foreign currency cash and cash equivalents Changes in assets and liabilities Trade receivables Loans and advances and other assets Liabilities and provisions Income taxes paid NET CASH GENERATED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES Payment towards capital expenditure Investments in subsidiaries Investment of other investments Disposal of other investments Interest and dividend received CASH FLOWS FROM INVESTING ACTIVITIES BEFORE EXCEPTIONAL ITEM Dividend received, net of taxes 69 – NET CASH PROVIDED BY/(USED IN) INVESTING ACTIVITIES CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of share capital on exercise of stock options 1 5 Loan given to subsidiary Dividends paid including residual dividend Dividend tax paid NET CASH USED IN FINANCING ACTIVITIES Effect of exchange differences on translation of foreign currency cash and cash equivalents 31 47 NET INCREASE/(DECREASE) IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS AT THE BEGINNING OF THE PERIOD CASH AND CASH EQUIVALENTS AT THE END OF THE PERIOD SIGNIFICANT ACCOUNTING POLICIES AND NOTES ON ACCOUNTS 1 & 2 As per our report attached for B S R & Co. Chartered Accountants Firm's Registration Number:101248W Natrajh Ramakrishna Partner Membership No. 32815 K. V. Kamath Chairman S. Gopalakrishnan Executive Co-Chairman S. D. Shibulal Chief Executive Officer and Managing Director Deepak M. Satwalekar Director Dr. Omkar Goswami Director David L. Boyles Director Prof.Jeffrey S. Lehman Director R. Seshasayee Director Ann M. Fudge Director Ravi Venkatesan Director Srinath Batni Director V. Balakrishnan Director Ashok Vemuri Director B. G. Srinivas Director Rajiv Bansal Chief Financial Officer N. R. Ravikrishnan Company Secretary Bangalore January 11, 2013 Significant accounting policies and notes on accounts Company overview Infosys Limited ('Infosys' or 'the Company') along with its majority-owned and controlled subsidiary, Infosys BPO Limited and its controlled subsidiaries ('Infosys BPO') and wholly-owned and controlled subsidiaries, Infosys Technologies (Australia) Pty. Limited ('Infosys Australia'), Infosys Technologies (China) Co. Limited ('Infosys China'), Infosys Consulting India Limited ('Infosys Consulting India'), Infosys Technologies S. de R. L. de C. V. ('Infosys Mexico'), Infosys Technologies (Sweden) AB. ('Infosys Sweden'), Infosys Tecnologia DO Brasil LTDA. ('Infosys Brasil'), Infosys Public Services, Inc, USA ('Infosys Public Services') Infosys Technologies (Shanghai) Company Limited ('Infosys Shanghai') and Lodestone Holding AG and its controlled subsidiaries ('Lodestone') is a leading global technology services corporation. The Company provides business consulting, technology, engineering and outsourcing services to help clients build tomorrow's enterprise. In addition, the Company offers software products for the banking industry. 1Significant accounting policies 1.1. Basis of preparation of financial statements These financial statements are prepared in accordance with Indian Generally Accepted Accounting Principles (GAAP) under the historical cost convention on the accrual basis except for certain financial instruments which are measured at fair values. GAAP comprises mandatory accounting standards as prescribed by the Companies (Accounting Standards) Rules, 2006, the provisions of the Companies Act, 1956 and guidelines issued by the Securities and Exchange Board of India (SEBI). Accounting policies have been consistently applied except where a newly issued accounting standard is initially adopted or a revision to an existing accounting standard requires a change in the accounting policy hitherto in use. 1.2. Use of estimates The preparation of the financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported balances of assets and liabilities and disclosures relating to contingent liabilities as at the date of the financial statements and reported amounts of income and expenses during the period. Examples of such estimates include computation of percentage of completion which requires the Company to estimate the efforts or costs expended to date as a proportion of the total efforts or costs to be expended, provisions for doubtful debts, future obligations under employee retirement benefit plans, income taxes, post-sales customer support and the useful lives of fixed assets and intangible assets. Accounting estimates could change from period to period. Actual results could differ from those estimates. Appropriate changes in estimates are made as the Management becomes aware of changes in circumstances surrounding the estimates. Changes in estimates are reflected in the financial statements in the period in which changes are made and, if material, their effects are disclosed in the notes to the financial statements. The Management periodically assesses using, external and internal sources, whether there is an indication that an asset may be impaired. An impairment loss is recognized wherever the carrying value of an asset exceeds its recoverable amount. The recoverable amount is higher of the asset's net selling price and value in use, which means the present value of future cash flows expected to arise from the continuing use of the asset and its eventual disposal. An impairment loss for an asset is reversed if, and only if, the reversal can be related objectively to an event occurring after the impairment loss was recognized. The carrying amount of an asset is increased to its revised recoverable amount, provided that this amount does not exceed the carrying amount that would have been determined (net of any accumulated amortization or depreciation) had no impairment loss been recognized for the asset in prior years. 1.3. Revenue recognition Revenue is primarily derived from software development and related services and from the licensing of software products. Arrangements with customers for software development and related services are either on a fixed-price, fixed-timeframe or on a time-and-material basis. Revenue on time-and-material contracts are recognized as the related services are performed and revenue from the end of the last billing to the Balance Sheet date is recognized as unbilled revenues. Revenue from fixed-price and fixed-timeframe contracts, where there is no uncertainty as to measurement or collectability of consideration, is recognized based upon the percentage of completion method. When there is uncertainty as to measurement or ultimate collectability revenue recognition is postponed until such uncertainty is resolved. Cost and earnings in excess of billings are classified as unbilled revenue while billings in excess of cost and earnings is classified as unearned revenue. Provision for estimated losses, if any, on uncompleted contracts are recorded in the period in which such losses become probable based on the current estimates. Annual Technical Services revenue and revenue from fixed-price maintenance contracts are recognized ratably over the period in which services are rendered. Revenue from the sale of user licenses for software applications is recognized on transfer of the title in the user license, except in case of multiple element contracts, which require significant implementation services, where revenue for the entire arrangement is recognized over the implementation period based upon the percentage-of-completion method. Revenue from client training, support and other services arising due to the sale of software products is recognized as the related services are performed. The Company accounts for volume discounts and pricing incentives to customers as a reduction of revenue based on the ratable allocation of the discount / incentive amount to each of the underlying revenue transactions that result in progress by the customer towards earning the discount / incentive. Also, when the level of discount varies with increases in levels of revenue transactions, the Company recognizes the liability based on its estimate of the customer's future purchases. If it is probable that the criteria for the discount will not be met, or if the amount thereof cannot be estimated reliably, then discount is not recognized until the payment is probable and the amount can be estimated reliably. The Company recognizes changes in the estimated amount of obligations for discounts using a cumulative catchup approach. The discounts are passed on to the customer either as direct payments or as a reduction of payments due from the customer. The Company presents revenues net of value-added taxes in its statement of profit and loss. Profit on sale of investments is recorded on transfer of title from the Company and is determined as the difference between the sale price and carrying value of the investment. Lease rentals are recognized ratably on a straight line basis over the lease term. Interest is recognized using the time-proportion method, based on rates implicit in the transaction. Dividend income is recognized when the Company's right to receive dividend is established. 1.4. Provisions and contingent liabilities A provision is recognized if, as a result of a past event, the Company has a present legal obligation that can be estimated reliably, and it is probable that an outflow of economic benefits will be required to settle the obligation. Provisions are determined by the best estimate of the outflow of economic benefits required to settle the obligation at the reporting date. Where no reliable estimate can be made, a disclosure is made as contingent liability. A disclosure for a contingent liability is also made when there is a possible obligation or a present obligation that may, but probably will not, require an outflow of resources. Where there is a possible obligation or a present obligation in respect of which the likelihood of outflow of resources is remote, no provision or disclosure is made. 1.5. Post-sales client support and warranties The Company provides its clients with a fixed-period warranty for corrections of errors and telephone support on all its fixed-price, fixed-timeframe contracts. Costs associated with such support services are accrued at the time when related revenues are recorded and included in cost of sales. The Company estimates such costs based on historical experience and the estimates are reviewed annually for any material changes in assumptions. 1.6. Onerous contracts Provisions for onerous contracts are recognized when the expected benefits to be derived by the Company from a contract are lower than the unavoidable costs of meeting the future obligations under the contract. The provision is measured at lower of the expected cost of terminating the contract and the expected net cost of fulfilling the contract. 1.7. Fixed assets, intangible assets and capital work-in-progress Fixed assets are stated at cost, less accumulated depreciation and impairment, if any. Direct costs are capitalized until fixed assets are ready for use. Capital work-in-progress comprises of the cost of fixed assets that are not yet ready for their intended use at the reporting date. Intangible assets are recorded at the consideration paid for acquisition of such assets and are carried at cost less accumulated amortization and impairment. 1.8. Depreciation and amortization Depreciation on fixed assets is provided on the straight-line method over the useful lives of assets estimated by the Management. Depreciation for assets purchased / sold during a period is proportionately charged. Individual low cost assets (acquired for 5,000/- or less) are depreciated over a period of one year from the date of acquisition. Intangible assets are amortized over their respective individual estimated useful lives on a straight-line basis, commencing from the date the asset is available to the Company for its use. The Management estimates the useful lives for the other fixed assets as follows : Buildings 15 years Plant and machinery 5 years Office equipment 5 years Computer equipment 2-5 years Furniture and fixtures 5 years Vehicles 5 years Depreciation methods, useful lives and residual values are reviewed at each reporting date. 1.9. Retirement benefits to employees a. Gratuity In accordance with the Payment of Gratuity Act, 1972, the Company provides for gratuity, a defined benefit retirement plan ('the Gratuity Plan') covering eligible employees. The Gratuity Plan provides a lump-sum payment to vested employees at retirement, death, incapacitation or termination of employment, of an amount based on the respective employee's salary and the tenure of employment with the Company. Liabilities with regard to the Gratuity Plan are determined by actuarial valuation at each Balance Sheet date using the projected unit credit method. The Company fully contributes all ascertained liabilities to the Infosys Technologies Limited Employees' Gratuity Fund Trust (the Trust). Trustees administer contributions made to the Trust and contributions are invested in specific investments as permitted by the law. The Company recognizes the net obligation of the gratuity plan in the Balance Sheet as an asset or liability, respectively in accordance with Accounting Standard (AS) 15, 'Employee Benefits'. The Company's overall expected long-term rate-of-return on assets has been determined based on consideration of available market information, current provisions of Indian law specifying the instruments in which investments can be made, and historical returns. The discount rate is based on the Government securities yield. Actuarial gains and losses arising from experience adjustments and changes in actuarial assumptions are recognized in the statement of profit and loss in the period in which they arise. b. Superannuation Certain employees of Infosys are also participants in the superannuation plan ('the Plan') which is a defined contribution plan. The Company has no obligations to the Plan beyond its monthly contributions. c. Provident fund Eligible employees receive benefits from a provident fund, which is a defined benefit plan. Both the employee and the Company make monthly contributions to the provident fund plan equal to a specified percentage of the covered employee’s salary. The Company contributes a part of the contributions to the Infosys Technologies Limited Employees’ Provident Fund Trust. The remaining portion is contributed to the government administered pension fund. The rate at which the annual interest is payable to the beneficiaries by the trust is being administered by the government. The Company has an obligation to make good the shortfall, if any, between the return from the investments of the trust and the notified interest rate. d. Compensated absences The employees of the Company are entitled to compensated absences which are both accumulating and non-accumulating in nature. The expected cost of accumulating compensated absences is determined by actuarial valuation based on the additional amount expected to be paid as a result of the unused entitlement that has accumulated at the Balance Sheet date. Expense on non-accumulating compensated absences is recognized in the period in which the absences occur. 1.10. Research and development Research costs are expensed as incurred. Software product development costs are expensed as incurred unless technical and commercial feasibility of the project is demonstrated, future economic benefits are probable, the Company has an intention and ability to complete and use or sell the software and the costs can be measured reliably. 1.11. Foreign currency transactions Foreign-currency denominated monetary assets and liabilities are translated at exchange rates in effect at the Balance Sheet date. The gains or losses resulting from such translations are included in the Statement of profit and loss. Non-monetary assets and non-monetary liabilities denominated in a foreign currency and measured at fair value are translated at the exchange rate prevalent at the date when the fair value was determined. Non-monetary assets and non-monetary liabilities denominated in a foreign currency and measured at historical cost are translated at the exchange rate prevalent at the date of transaction. Revenue, expense and cash-flow items denominated in foreign currencies are translated using the exchange rate in effect on the date of the transaction. Transaction gains or losses realized upon settlement of foreign currency transactions are included in determining net profit for the period in which the transaction is settled. 1.12. Forward and options contracts in foreign currencies The Company uses foreign exchange forward and options contracts to hedge its exposure to movements in foreign exchange rates. The use of these foreign exchange forward and options contracts reduce the risk or cost to the Company and the Company does not use those for trading or speculation purposes. Effective April 1, 2008, the Company adopted AS 30, 'Financial Instruments: Recognition and Measurement', to the extent that the adoption did not conflict with existing accounting standards and other authoritative pronouncements of the Company Law and other regulatory requirements. Forward and options contracts are fair valued at each reporting date. The resultant gain or loss from these transactions are recognized in the statement of profit and loss. The Company records the gain or loss on effective hedges, if any, in the foreign currency fluctuation reserve until the transactions are complete. On completion, the gain or loss is transferred to the statement of profit and loss of that period. To designate a forward or options contract as an effective hedge, the Management objectively evaluates and evidences with appropriate supporting documents at the inception of each contract whether the contract is effective in achieving offsetting cash flows attributable to the hedged risk. In the absence of a designation as effective hedge, a gain or loss is recognized in the statement of profit and loss. Currently hedges undertaken by the Company are all ineffective in nature and the resultant gain or loss consequent to fair valuation is recognized in the statement of profit and loss at each reporting date. 1.13. Income taxes Income taxes are accrued in the same period that the related revenue and expenses arise. A provision is made for income tax annually, based on the tax liability computed, after considering tax allowances and exemptions. Provisions are recorded when it is estimated that a liability due to disallowances or other matters is probable. Minimum alternate tax (MAT) paid in accordance with the tax laws, which gives rise to future economic benefits in the form of tax credit against future income tax liability, is recognized as an asset in the Balance Sheet if there is convincing evidence that the Company will pay normal tax after the tax holiday period and the resultant asset can be measured reliably. The Company offsets, on a year on year basis, the current tax assets and liabilities, where it has a legally enforceable right and where it intends to settle such assets and liabilities on a net basis. The differences that result between the profit considered for income taxes and the profit as per the financial statements are identified, and thereafter a deferred tax asset or deferred tax liability is recorded for timing differences, namely the differences that originate in one accounting period and reverse in another, based on the tax effect of the aggregate amount of timing difference. The tax effect is calculated on the accumulated timing differences at the end of an accounting period based on enacted or substantively enacted regulations. Deferred tax assets in situation where unabsorbed depreciation and carry forward business loss exists, are recognized only if there is virtual certainty supported by convincing evidence that sufficient future taxable income will be available against which such deferred tax asset can be realized. Deferred tax assets, other than in situation of unabsorbed depreciation and carry forward business loss, are recognized only if there is reasonable certainty that they will be realized. Deferred tax assets are reviewed for the appropriateness of their respective carrying values at each reporting date. Deferred tax assets and deferred tax liabilities have been offset wherever the Company has a legally enforceable right to set off current tax assets against current tax liabilities and where the deferred tax assets and deferred tax liabilities relate to income taxes levied by the same taxation authority. Tax benefits of deductions earned on exercise of employee share options in excess of compensation charged to statement of profit and loss are credited to the share premium account. 1.14. Earnings per share Basic earnings per share is computed by dividing the net profit after tax by the weighted average number of equity shares outstanding during the period. Diluted earnings per share is computed by dividing the profit after tax by the weighted average number of equity shares considered for deriving basic earnings per share and also the weighted average number of equity shares that could have been issued upon conversion of all dilutive potential equity shares. The diluted potential equity shares are adjusted for the proceeds receivable had the shares been actually issued at fair value which is the average market value of the outstanding shares. Dilutive potential equity shares are deemed converted as of the beginning of the period, unless issued at a later date. Dilutive potential equity shares are determined independently for each period presented. The number of shares and potentially dilutive equity shares are adjusted retrospectively for all periods presented for any share splits and bonus shares issues including for changes effected prior to the approval of the financial statements by the Board of Directors. 1.15. Investments Trade investments are the investments made to enhance the Company’s business interests. Investments are either classified as current or long-term based on Management’s intention at the time of purchase. Current investments are carried at the lower of cost and fair value of each investment individually. Cost for overseas investments comprises the Indian Rupee value of the consideration paid for the investment translated at the exchange rate prevalent at the date of investment. Long term investments are carried at cost less provisions recorded to recognize any decline, other than temporary, in the carrying value of each investment. 1.16. Cash and cash equivalents Cash and cash equivalents comprise cash and cash on deposit with banks and corporations. The Company considers all highly liquid investments with a remaining maturity at the date of purchase of three months or less and that are readily convertible to known amounts of cash to be cash equivalents. 1.17. Cash flow statement Cash flows are reported using the indirect method, whereby profit before tax is adjusted for the effects of transactions of a non-cash nature, any deferrals or accruals of past or future operating cash receipts or payments and item of income or expenses associated with investing or financing cash flows. The cash flows from operating, investing and financing activities of the Company are segregated. 1.18. Leases Lease under which the Company assumes substantially all the risks and rewards of ownership are classified as finance leases. Such assets acquired are capitalized at fair value of the asset or present value of the minimum lease payments at the inception of the lease, whichever is lower. Lease payments under operating leases are recognised as an expense on a straight line basis in the statement of profit and loss over the lease term. 2. NOTES ON ACCOUNTS FOR THE QUARTER AND NINE MONTHS ENDED DECEMBER 31, 2012 Amounts in the financial statements are presented in crore, except for per share data and as otherwise stated. Certain amounts that are required to be disclosed and do not appear due to rounding off are detailed in note 2.37. All exact amounts are stated with the suffix “/-”. One crore equals 10 million. The previous period figures have been regrouped/reclassified, wherever necessary to conform to the current period presentation. 2.1. SHARE CAPITAL in crore, except as otherwise stated Particulars As at December 31, 2012 March 31, 2012 Authorized Equity shares, 5/- par value 60,00,00,000 (60,00,00,000) equity shares Issued, Subscribed and Paid-Up Equity shares, 5/- par value (1) 57,42,36,166 (57,42,30,001) equity shares fully paid-up [Of the above, 53,53,35,478 (53,53,35,478) equity shares, fully paid up have been issued as bonus shares by capitalization of the general reserve.] Forfeited shares amounted to 1,500/- (1,500/-) (1) Refer to note 2.31 for details of basic and diluted shares The Company has only one class of shares referred to as equity shares having a par value of 5/-. Each holder of equity shares is entitled to one vote per share. The Company declares and pays dividends in Indian rupees. The dividend proposed by the Board of Directors is subject to the approval of the shareholders in the ensuing Annual General Meeting. During the year ended March 31, 2012, the amount of per share dividend recognized as distributions to equity shareholders was 47. The dividend for the year ended March 31, 2012 includes 22 per share of final dividend, 15 per share of interim dividend and 10 per share of special dividend - 10 years of Infosys BPO operations. The total dividend appropriation amounted to 3,137 crore including corporate dividend tax of 438 crore. The Board of Directors, in their meeting on October 12, 2012, declared an interim dividend of 15 per equity share. The total dividend appropriation for the nine months ended December 31, 2012 amounted to 1,002 crore including corporate dividend tax of 140 crore. In the event of liquidation of the Company, the holders of equity shares will be entitled to receive any of the remaining assets of the company, after distribution of all preferential amounts. However, no such preferential amounts exist currently. The distribution will be in proportion to the number of equity shares held by the shareholders. The details of shareholder holding more than 5% shares as at December 31, 2012 and March 31, 2012 is set out below : Name of the shareholder As at December 31, 2012 As at March 31, 2012 No. of shares % held No. of shares % held Life Insurance Corporation of India(1) Deutsche Bank Trust Company Americas (Depository of ADR's – legal ownership) (1) includes all schemes under their management The reconciliation of the number of shares outstanding and the amount of share capital as at December 31, 2012 and March 31, 2012 is set out below: Particulars As at December 31, 2012 As at March 31, 2012 Number of shares Amount Number of shares Amount Number of shares at the beginning of the period Add: Shares issued on exercise of employee stock options – – Number of shares at the end of the period Stock option plans The Company has two Stock Option Plans. 1998 Stock Option Plan ('the 1998 Plan') The 1998 Plan was approved by the Board of Directors in December 1997 and by the shareholders in January 1998, and is for issue of 1,17,60,000 ADSs representing 1,17,60,000 equity shares. All options under the 1998 Plan are exercisable for ADSs representing equity shares. A compensation committee comprising independent members of the Board of Directors administers the 1998 Plan. The 1998 Plan is administered through the Infosys Limited Employees’ Welfare Trust (the Trust). All options had been granted at 100% of fair market value. The 1998 Plan lapsed on January 6, 2008, and consequently no further shares will be issued to employees under this plan. 1999 Stock Option Plan ('the 1999 Plan') In fiscal 2000, the Company instituted the 1999 Plan. The shareholders and the Board of Directors approved the plan in September 1999, which provides for the issue of 5,28,00,000 equity shares to the employees. The compensation committee administers the 1999 Plan. The 1999 Plan is administered through the Infosys Limited Employees’ Welfare Trust (the Trust). Options were issued to employees at an exercise price that is not less than the fair market value. The 1999 Plan lapsed on June 11, 2009, and consequently no further shares will be issued to employees under this plan. The activity in the 1998 Plan and 1999 Plan during the quarter and nine months ended December 31, 2012 and December 31, 2011, respectively, is set out below: Particulars Quarter ended Nine months ended December 31, 2012 December 31, 2011 December 31, 2012 December 31, 2011 The 1998 Plan : Options outstanding, beginning of the period – – Less: Exercised – – Forfeited – – Options outstanding, end of the period – – Options exercisable, end of the period – – The 1999 Plan : Options outstanding, beginning of the period Less: Exercised Forfeited – – Options outstanding, end of the period – – Options exercisable, end of the period – – The weighted average share price of options exercised under the 1998 Plan during the quarter ended December 31, 2012 and December 31, 2011 was Nil and 2,749, respectively. The weighted average share price of options exercised under the 1999 Plan during the quarter ended December 31, 2012 and December 31, 2011 was 2,319 and 2,726, respectively. The weighted average share price of options exercised under the 1998 Plan during the nine months ended December 31, 2012 and December 31, 2011 was Nil and 2,777, respectively. The weighted average share price of options exercised under the 1999 Plan during the nine months ended December 31, 2012 and December 31, 2011 was 2,374 and 2,649, respectively. The following tables summarize information about the options outstanding under the 1999 Plan as at December 31, 2012 and March 31, 2012 respectively. There were no options outstanding under the 1998 Plan as at December 31, 2012 and March 31, 2012 and under the 1999 Plan as at December 31, 2012. Range of exercise prices per share () As at December 31, 2012 Number of shares arising out of options Weighted average remaining contractuallife (in years) Weighted average exercise price (in ) The 1999 Plan: 300-700 – – – 701-2,500 – Range of exercise prices per share () As at March 31, 2012 Number of shares arising out of options Weighted average remaining contractual life (in years) Weighted average exercise price (in ) The 1999 Plan: 300-700 – – – 701-2,500 As at December 31, 2012 and March 31, 2012, the Company had Nil and 11,683 number of shares reserved for issue under the 1999 employee stock option plan, respectively. 2.2. RESERVES AND SURPLUS in crore Particulars As at December 31, 2012 March 31, 2012 Capital reserve – Opening balance 54 54 Add: Transferred from Surplus – – 54 54 Securities premium account – Opening balance Add: Receipts on exercise of employee stock options 1 6 Income tax benefit arising from exercise of stock options – 1 General reserve – Opening balance Add: Transferred from Surplus – Surplus – Opening balance Add: Net profit after tax transferred from Statement of Profit and Loss Reserves on transfer of assets and liabilities of Infosys Consulting Inc., (refer to note 2.25) – Amount available for appropriation Appropriations: Interim dividend Special dividend – 10 years of Infosys BPO operations – Final dividend – Total dividend Dividend tax Amount transferred to general reserve – Surplus– Closing Balance 2.3. DEFERRED TAXES in crore Particulars As at December 31, 2012 March 31, 2012 Deferred tax assets Fixed assets Trade receivables 17 18 Unavailed leave Computer software 42 35 Accrued compensation to employees 26 31 Others 81 8 Deferred tax liabilities Branch profit tax Deferred tax asset after set off Deferred tax liabilities after set off 16 – Deferred tax assets and deferred tax liabilities have been offset wherever the Company has a legally enforceable right to set off current tax assets against current tax liabilities and where the deferred tax assets and deferred tax liabilities relate to income taxes levied by the same taxation authority. As at December 31, 2012 and March 31, 2012, the Company has provided for branch profit tax of 291 crore and 270 crore, respectively, for its overseas branches, as the Company estimates that these branch profits would be distributed in the foreseeable future. The provision for branch profit tax increased by 22 crore during the nine months ended December 31, 2012 due to change in exchange rate. 2.4. OTHER LONG-TERM LIABILITIES in crore Particulars As at December 31, 2012 March 31, 2012 Others Gratuity obligation – unamortised amount relating to plan amendment (refer to note 2.28) 12 14 Payable for acquisition of business (refer to note 2.10.1) 35 – Rental deposits received from subsidiary (refer to note 2.25) 7 7 54 21 2.5.TRADE PAYABLES in crore Particulars As at December 31, 2012 March 31, 2012 Trade payables 27 68 27 68 Includes dues to subsidiaries (refer to note 2.25) 10 61 2.6 OTHER CURRENT LIABILITIES in crore Particulars As at December 31, 2012 March 31, 2012 Accrued salaries and benefits Salaries and benefits 42 53 Bonus and incentives Other liabilities Provision for expenses(1) Retention monies 56 42 Withholding and other taxes payable Gratuity obligation – unamortised amount relating to plan amendment, current (refer to note 2.28) 3 4 Other payables(2) 79 31 Advances received from clients 46 14 Unearned revenue Mark-to-market loss on forward and options contracts 6 28 Unpaid dividends 3 2 (1) Includes dues to subsidiaries (refer to note 2.25) 77 – (2) Includes dues to subsidiaries (refer to note 2.25) 76 29 2.7 SHORT-TERM PROVISIONS in crore Particulars As at December 31, 2012 March 31, 2012 Provision for employee benefits Unavailed leave Others Proposed dividend – Provision for Tax on dividend – Income taxes Post-sales client support and warranties Provision for post-sales client support and warranties The movement in the provision for post-sales client support and warranties is as follows : in crore Particulars Quarter ended December 31, Nine months ended December 31, Year ended March 31, Balance at the beginning 89 78 78 Provision recognized/(reversal) 5 48 72 68 60 Provision utilised – – Exchange difference during the period 5 – 5 – – Balance at the end Provision for post-sales client support is expected to be utilized over a period of 6 months to 1 year. 2.8FIXED ASSETS in crore, except as otherwise stated Particulars Original cost Depreciation and amortization Net book value As at April 1, Additions/Adjustments during the period Deductions/ Retirement during the period As at December 31, As at April 1, For the period Adjustments during the period As at December 31, As at December 31, As at March 31, Tangible assets : Land : Free-hold 69 4 – Leasehold – Buildings (1)(2) – – Plant and equipment (2)(4) 92 – 1 Office equipment (2)(4)(5) 43 – 43 1 Computer equipment (2)(3)(4) 6 49 Furniture and fixtures (2)(4) 84 – 91 7 Vehicles 9 1 – 10 4 1 – 5 5 5 10 58 Intangible assets : Intellectual property rights (4) 29 29 – 58 13 9 5 27 31 16 29 29 – 58 13 9 5 27 31 16 Total 10 63 Previous year Buildings include 250/- being the value of 5 shares of 50/- each in Mittal Towers Premises Co-operative Society Limited. Includes certain assets provided on operating lease to Infosys BPO, a subsidiary. The opening balance as of April 1, 2012, includes computer equipment having gross book value of 10 crore (net book value 2 crore) transferred from Infosys Consulting Inc., Includes plant and equipment having gross book value of 1 crore (net book value Nil), office equipment having gross book value of 1 crore (net book value Nil), computer equipment having gross book value of 62 crore (net book value 7 crore), furniture and fixtures having gross book value of 11 crore (net book value 4 crore) and intellectual property rights having gross book value of 21 crore (net book value 16 crore) transferred from Infosys Australia aggregating to a cumulative amount of 96 crores of gross book value ( net book value of 27 crore). (Refer to note 2.25) During the year ended March 31, 2012, certain assets which were old and not in use having gross book value of 559 crore ( Net Book value Nil) were retired Profit / (loss) on disposal of fixed assets during the quarter and nine months ended December 31, 2012 and December 31, 2011 is less than 1 crore and accordingly disclosed under note 2.37. The Company has entered into lease-cum-sale agreements to acquire certain properties. In accordance with the terms of these agreements, the Company has the option to purchase the properties on expiry of the lease period. The Company has already paid 99% of the value of the properties at the time of entering into the lease-cum-sale agreements. These amounts are disclosed as 'Land - leasehold' under 'Tangible assets' in the financial statements. Additionally, certain land has been purchased for which though the Company has possession certificate, the sale deeds are yet to be executed as at December 31, 2012 Tangible assets provided on operating lease to Infosys BPO, a subsidiary company, as at December 31, 2012 and March 31, 2012 are as follows: in crore Particulars Cost Accumulated depreciation Net book value Buildings 60 32 28 60 29 31 Plant and machinery 2 2 – 3 3 – Computer equipment 1 1 – 1 1 – Office equipment 1 1 – Furniture and fixtures 2 2 – 2 2 – Total 66 38 28 66 35 31 The aggregate depreciation charged on the above assets during the quarter and nine months ended December 31, 2012 amounted to 1 crore and 3 crore respectively (1 crore and 4 crore for the quarter and nine months ended December 31, 2011, respectively). The rental income from Infosys BPO for the quarter and nine months ended December 31, 2012 amounted to 4 crore and 11 crore respectively. (3 crore and 9 crore for the quarter and nine months ended December 31, 2011, respectively). 2.9LEASES Obligations on long-term, non-cancelable operating leases The lease rentals charged during the period and the maximum obligations on long-term, non-cancelable operating leases payable as per the rentals stated in the respective agreements are as follows: in crore Particulars Quarter ended December 31, Nine months ended December 31, Lease rentals recognized during the period 38 26 66 in crore Lease obligations payable As at December 31, 2012 March 31, 2012 Within one year of the balance sheet date 93 Due in a period between one year and five years Due after five years 83 41 The operating lease arrangements, are renewable on a periodic basis and extend upto a maximum of ten years from their respective dates of inception and relates to rented premises. Some of these lease agreements have price escalation clauses. 2.10INVESTMENTS in crore, except as otherwise stated Particulars As at December 31, 2012 March 31, 2012 Non-current investments Long term investments – at cost Trade (unquoted) (refer to note 2.10.2) Investments in equity instruments 6 6 Less: Provision for investments 2 2 4 4 Others (unquoted) Investments in equity instruments of subsidiaries Infosys BPO Limited (1) 3,38,22,319 (3,38,22,319) equity shares of 10/- each, fully paid Infosys Technologies (China) Co. Limited Infosys Technologies (Australia) Pty Limited 1,01,08,869 (1,01,08,869) equity shares of AUD 0.11 par value, fully paid 66 66 Infosys Consulting, Inc., USA Infosys Technologies, S. de R.L. de C.V., Mexico 17,49,99,990 (14,99,99,990) equity shares of MXN 1/- par value, fully paid up 65 54 Infosys Technologies Sweden AB 1,000 (1,000) equity shares of SEK 100 par value, fully paid – – Infosys Technologies DO Brasil LTDA 3,80,00,000 (2,20,00,000) shares of BRL 1.00 par value, fully paid 60 Infosys Technologies (Shanghai) Company Limited 93 Infosys Consulting India Limited 10,00,000 (10,00,000) equity shares of 10/- each, fully paid 1 1 Infosys Public Services, Inc 1,00,00,000 (1,00,00,000) common stock of USD 0.50 par value, fully paid 24 24 Lodestone Holding AG (refer to note 2.10.1) 2,800 (Nil) – Class A shares of CHF 1,000 each and 26,710 (Nil) – Class B Shares of CHF100 each, fully paid up – Current investments – at the lower of cost and fair value Others Non-trade (unquoted) Liquid mutual fund units (refer to note 2.10.3) 5 Certificates of deposit (refer to note 2.10.3) – Aggregate amount of unquoted investments Aggregate amount of provision made for non-current investments 2 2 (1) Investments include Nil (4,76,250) options of Infosys BPO 2.10.1 Investment in Lodestone Holding AG On October 22, 2012, Infosys acquired 100% of the outstanding share capital of Lodestone Holding AG, a global management consultancy firm headquartered in Zurich, Switzerland. The acquisition was executed through a share purchase agreement for an upfront cash consideration of 1,187 crore and a deferred consideration of 608 crores. The deferred consideration is payable to the selling shareholders of Lodestone on the third anniversary of the acquisition date and is contingent upon their continued employment for a period of three years. The investment in Lodestone has been recorded at the acquisition cost and the deferred consideration is being recognised on a proportionate basis over a period of three years from the date of acquisition. An amount of 35 crores, representing the proportionate charge of the deferred consideration has been recognised as an expense during the quarter ended 31 December 2012. 2.10.2 Details of Investments The details of non-current trade investments in equity instruments as at December 31, 2012 and March 31, 2012 are as follows: in crore Particulars As at December 31, 2012 March 31, 2012 OnMobile Systems Inc., (formerly Onscan Inc.) USA 21,54,100 (21,54,100) common stock at USD 0.4348 each, fully paid, par value USD0.001 each 4 4 Merasport Technologies Private Limited 2,420 (2,420) equity shares at 8,052 each, fully paid, par value 10 each 2 2 6 6 Less: Provision for investment 2 2 4 4 2.10.3Details of Investments in liquid mutual fund units and certificates of deposit The balances held in liquid mutual fund units as at December 31, 2012 is as follows: Particulars Units Amount (in Crore) Tata Liquid Fund Plan A – Daily Dividend Tata Floater Fund Plan A –Daily Dividend Kotak Liquid Scheme Plan A– Daily Dividend Kotak Floater Long Term–Daily Dividend Reliance liquidity fund– Daily Dividend Reinvestment Birla Sun Life Savings Fund–Daily Dividend Reinvestment Birla Sun Life Cash Plus – Daily Dividend Reinvestment ICICI Prudential Liquid Plan – Daily Dividend ICICI Prudential Flexible Income – Daily Dividend DSP BlackRock Liquidity Fund – Institutional Plan – Daily Dividend 92 IDFC Cash Fund – Plan C – Daily Dividend Reinvestment UTI Liquid Cash Plan Institutional – Daily Income Option Reinvestment UTI Treasury Advantage Fund – Institutional Plan – Daily Dividend HDFC Floating Rate Income Fund–short term Plan DWS Insta Cash Plus Fund – Super Institutional Plan – Daily Dividend – Reinvestment 68 SBI Premier Liquid Fund – Daily Dividend – reinvestment SBI SHF Ultra STD Fund–Institutional Plan–Daily Dividend Religare Liquid Fund – Super Institutional Daily Dividend JP Morgan India Liquid Fund – Super Institutional – Daily Dividend Reinvestment Axis Liquid Fund – Institutional Daily Dividend Reinvestment 77 L&T Liquid Fund Daily Dividend Reinvestment Plan DWS Ultra Short Term Fund –Institutional Plan–Daily Dividend SBI SHF Ultra Short Term – Institutional Plan – Daily Dividend 25 HDFC Liquid Fund – Daily Dividend Reinvestment Principal Cash Management Fund–Dividend Plan Daily–Reinvestment 63 The balances held in liquid mutual fund units as at March 31, 2012 is as follows: Particulars Units Amount (in Crore) JP Morgan India Liquid Fund – Super Institutional – Daily Dividend Reinvestment 5 5 The balances held in certificates of deposit as at March 31, 2012 is as follows: Particulars Face Value Units Amount (in Crore) State Bank of Mysore 91 Union Bank of India 23 Andhra Bank Corporation Bank 94 2.11LONG-TERM LOANS AND ADVANCES in crore Particulars As at December 31, 2012 March 31, 2012 Unsecured, considered good Capital advances Electricity and other deposits 28 26 Rental deposits 27 22 Other loans and advances Advance income taxes Prepaid expenses 10 15 Loans and advances to employees Housing and other loans 6 6 2.12 OTHER NON-CURRENT ASSETS in crore Particulars As at December 31, 2012 March 31, 2012 Others Advance to gratuity trust (refer to note 2.28) 39 13 39 13 2.13 TRADE RECEIVABLES (1) in crore Particulars As at December 31, 2012 March 31, 2012 Debts outstanding for a period exceeding six months Unsecured Considered doubtful 64 47 Less: Provision for doubtful debts 64 47 – – Other debts Unsecured Considered good(2) Considered doubtful 18 33 Less: Provision for doubtful debts 18 33 (1) Includes dues from companies where directors are interested 48 8 (2) Includes dues from subsidiaries (refer to note 2.25) Provision for doubtful debts Periodically, the Company evaluates all customer dues to the Company for collectability. The need for provisions is assessed based on various factors including collectability of specific dues, risk perceptions of the industry in which the customer operates, general economic factors, which could affect the customer’s ability to settle. The Company normally provides for debtor dues outstanding for six months or longer from the invoice date, as at the Balance Sheet date. The Company pursues the recovery of the dues, in part or full. 2.14CASH AND CASH EQUIVALENTS in crore Particulars As at December 31, 2012 March 31, 2012 Cash on hand – – Balances with banks In current and deposit accounts Others Deposits with financial institutions Balances with banks in unpaid dividend accounts 3 2 Deposit accounts with more than 12 months maturity Balances with banks held as margin money deposits against guarantees Cash and cash equivalents as of December 31, 2012 and March 31, 2012 include restricted cash and bank balances of 183 crore and 119 crore, respectively. The restrictions are primarily on account of cash and bank balances held as margin money deposits against guarantees and unclaimed dividends. The deposits maintained by the Company with banks and financial institutions comprise of time deposits, which can be withdrawn by the Company at any point without prior notice or penalty on the principal. The details of balances as on Balance Sheet dates with banks are as follows: in crore Particulars As at December 31, 2012 March 31, 2012 In current accounts ANZ Bank, Taiwan 1 2 Bank of America, USA BNP Paribas, Norway 1 – Citibank NA, Australia 75 68 Citibank NA, Thailand 1 1 Citibank NA, Dubai 4 – Citibank NA, Japan 15 9 Citibank NA, India 1 – Citibank NA, NewZealand 7 1 Deutsche Bank, Belgium 6 6 Deutsche Bank, Germany 8 12 Deutsche Bank, Netherlands 16 3 Deutsche Bank, France 2 4 Deutsche Bank, Switzerland 1 1 Deutsche Bank, Singapore – 8 Deutsche Bank, UK 54 31 Deutsche Bank, Spain 1 1 Deutsche Bank, Russia 1 – Nordbanken, Sweden 3 2 Royal Bank of Canada, Canada 27 5 RBS, Denmark 1 – Deustche Bank, India 7 8 Deustche Bank-EEFC (Euro account) 17 9 Deustche Bank-EEFC (U.S. Dollar account) 58 23 Deutsche Bank-EEFC (Swiss Franc account) 5 2 ICICI Bank, India 7 13 ICICI Bank-EEFC (U.S. Dollar account) 11 14 Standard Chartered Bank, UAE 1 1 The Bank of Tokyo-Mitsubishi UFJ, Ltd., Japan 1 1 Punjab National Bank, India 1 1 In deposit accounts Allahabad Bank 92 Andhra Bank Axis Bank Bank of Baroda Bank of India Bank of Maharashtra – Canara Bank Central Bank of India Corporation Bank 51 DBS Bank – 40 Federal Bank – 20 HDFC Bank – ICICI Bank IDBI Bank ING Vysya Bank 82 Indian Overseas Bank Jammu and Kashmir Bank 25 25 Kotak Mahindra Bank – 95 Oriental Bank of Commerce Punjab National Bank Ratnakar Bank 5 5 State Bank of Hyderabad State Bank of India – State Bank of Mysore South Indian Bank 25 25 Syndicate Bank – Union Bank of India Vijaya Bank – Yes Bank In unpaid dividend accounts HDFC Bank – Unclaimed dividend account 1 1 ICICI bank – Unclaimed dividend account 2 1 3 2 In margin money deposits against guarantees Canara Bank 56 State Bank of India 58 61 Deposits with financial institutions HDFC Limited Total cash and cash equivalents as per Balance Sheet 2.15 SHORT-TERM LOANS AND ADVANCES incrore Particulars As at December 31, 2012 March 31, 2012 Unsecured, considered good Loans to subsidiary (refer to note 2.25) – Others Advances Prepaid expenses 38 For supply of goods and rendering of services 21 20 Withholding and other taxes receivable Others(1) 5 14 Restricted deposits (refer to note 2.32) Unbilled revenues(2) Interest accrued but not due 28 31 Loans and advances to employees Housing and other loans 59 49 Salary advances 89 Electricity and other deposits 32 35 Rental deposits(3) 6 6 Unsecured, considered doubtful Loans and advances to employees 5 3 Less: Provision for doubtful loans and advances to employees 5 3 (1) Includes dues from subsidiaries (refer to note 2.25) 4 13 (2) Includes dues from subsidiaries (refer to note 2.25) 26 – (3) Includes deposits from subsidiaries (refer to note 2.25) 3 3 2.16 INCOME FROM SOFTWARE SERVICES AND PRODUCTS in crore Particulars Quarter ended December 31, Nine months ended December 31, Income from software services Income from software products 2.17 OTHER INCOME in crore Particulars Quarter ended December 31, Nine months ended December 31, Interest received on deposits with banks and others Dividend received on investment in mutual fund units 84 9 20 Miscellaneous income, net 8 9 18 22 Gains / (losses) on foreign currency, net 18 6 42 2.18 EXPENSES in crore Particulars Quarter ended December 31, Nine months ended December 31, Employee benefit expenses Salaries and bonus including overseas staff expenses Contribution to provident and other funds 86 84 Staff welfare 9 12 23 39 Cost of technical sub-contractors Technical sub-contractors – subsidiaries 93 Technical sub-contractors – others Travel expenses Overseas travel expenses Traveling and conveyance 29 28 83 72 Cost of software packages and others For own use Third party items bought for service delivery to clients 46 34 Communication expenses Telephone charges 59 39 Communication expenses 21 19 55 40 80 58 Other expenses Office maintenance 69 58 Power and fuel 44 38 Brand building 23 16 68 61 Rent 38 26 66 Rates and taxes, excluding taxes on income 16 13 53 36 Repairs to building 6 4 29 34 Repairs to plant and machinery 10 9 31 28 Computer maintenance 17 14 50 33 Consumables 5 9 17 19 Insurance charges 9 7 25 19 Research grants – 1 5 2 Marketing expenses 8 6 23 14 Commission charges 9 5 23 19 Printing and Stationery 2 2 9 8 Professional membership and seminar participation fees 1 4 12 9 Postage and courier 2 1 8 7 Advertisements 2 1 4 3 Provision for post-sales client support and warranties 5 48 72 68 Commission to non-whole time directors 2 2 6 6 Freight Charges – 1 1 1 Provision for bad and doubtful debts and advances 19 14 57 Books and periodicals 1 1 2 2 Auditor's remuneration Statutory audit fees – 1 1 1 Other expenses – – 1 – Bank charges and commission 1 1 3 2 Deferred Purchase Price (refer to note 2.10.1) 35 – 35 – Miscellaneous expenses 1 – – Donations – 13 10 25 2.19 TAX EXPENSE in crore Quarter ended December 31, Nine months ended December 31, Current tax Income taxes Deferred taxes 73 36 Income taxes The provision for taxation includes tax liabilities in India on the company’s global income as reduced by exempt incomes and any tax liabilities arising overseas on income sourced from those countries. Infosys' operations are conducted through Software Technology Parks('STPs') and Special Economic Zones ('SEZs'). Income from STPs were tax exempt for the earlier of 10 years commencing from the fiscal year in which the unit commences software development, or March 31, 2011. Income from SEZs is fully tax exempt for the first 5 years, 50% exempt for the next 5 years and 50% exempt for another 5 years subject to fulfilling certain conditions. 2.20 CONTINGENT LIABILITIES AND COMMITMENTS (TO THE EXTENT NOT PROVIDED FOR) in crore Particulars As at December 31, 2012 March 31, 2012 Contingent liabilities : Outstanding guarantees and counter guarantees to various banks, in respect of the guarantees given by those banks in favour of various government authorities and others 19 3 Claims against the Company, not acknowledged as debts(1) 72 [Net of amount paid to statutory authorities 1,114 crore (1,114 crore)] Commitments : Estimated amount of unexecuted capital contracts (net of advances and deposits) in million in crore in million in crore Forward contracts outstanding In USD In Euro 40 20 In GBP 45 20 In AUD 55 23 Options outstanding In USD – – 50 (1) Claims against the company not acknowledged as debts include demand from the Indian Income tax authorities for payment of additional tax of 1,088 crore (1,088 crore), including interest of 313 crore (313 crore) upon completion of their tax review for fiscal 2005, fiscal 2006, fiscal 2007 and fiscal 2008. Claims also include demand of service tax on certain services availed during fiscal 2006 to fiscal 2010 amounting to 191 crore. The income tax tax demands are mainly on account of disallowance of a portion of the deduction claimed by the company under Section 10A of the income tax Act. The deductible amount is determined by the ratio of export turnover to total turnover. The disallowance arose from certain expenses incurred in foreign currency being reduced from export turnover but not reduced from total turnover. The tax demand for fiscal 2007 and fiscal 2008 also includes disallowance of portion of profit earned outside India from the STP units and disallowance of profits earned from SEZ units.The matter for fiscal 2005, fiscal 2006, fiscal 2007 and fiscal 2008 are pending before the Commissioner of Income tax ( Appeals) Bangalore. The company is contesting the demand and the management including its tax advisors believes that its position will likely be upheld in the appellate process. The management believes that the ultimate outcome of this proceeding will not have a material adverse effect on the Company's financial postion and results of operations. As of the Balance Sheet date, the Company's net foreign currency exposures that are not hedged by a derivative instrument or otherwise is 158 crore (1,081 crore as at March 31, 2012). The foreign exchange forward and option contracts mature between 1 to 12 months. The table below analyzes the derivative financial instruments into relevant maturity groupings based on the remaining period as of the balance sheet date: in crore Particulars As at December 31, 2012 March 31, 2012 Not later than one month Later than one month and not later than three months Later than three months and not later than one year The Company recognized a loss on derivative financial instruments of 149 crore and 239 crore during the quarter ended December 31, 2012 and December 31, 2011, respectively, which is included in other income. The Company recognized a loss on derivative financial instruments of 121 crore and 448 crore during the nine months ended December 31, 2012 and December 31, 2011, respectively, which is included in other income. 2.21 QUANTITATIVE DETAILS The Company is primarily engaged in the development and maintenance of computer software. The production and sale of such software cannot be expressed in any generic unit. Hence, it is not possible to give the quantitative details of sales and certain information as required under paragraphs5 (viii)(c) of general instructions for preparation of the statement of profit and loss as per revised Schedule VI to the CompaniesAct, 1956. 2.22 IMPORTS (VALUED ON THE COST, INSURANCE AND FREIGHT BASIS) in crore Particulars Quarter ended Nine months ended December 31, 2012 December 31, 2011 December 31, 2012 December 31, 2011 Capital goods 83 29 83 29 2.23 ACTIVITY IN FOREIGN CURRENCY in crore Particulars Quarter ended Nine months ended December 31, 2012 December 31, 2011 December 31, 2012 December 31, 2011 Earnings in foreign currency Income from software services and products Interest received from banks and others 1 – 3 10 Dividend received from subsidiary – – 83 – Expenditure in foreign currency Overseas travel expenses (including visa charges) Professional charges 92 Technical sub-contractors – subsidiaries 65 Overseas salaries and incentives Other expenditure incurred overseas for software development Net earnings in foreign currency 2.24 DIVIDENDS REMITTED IN FOREIGN CURRENCIES The Company remits the equivalent of the dividends payable to equity shareholders and holders of ADS. For ADS holders the dividend is remitted in Indian rupees to the depository bank, which is the registered shareholder on record for all owners of the Company’s ADSs. The depositary bank purchases the foreign currencies and remits dividends to the ADS holders. The particulars of dividends remitted during the quarter ended December 31, 2012 and December 31, 2011 are as follows: in crore Particulars Number of Non-resident share holders Number of shares to which the dividends relate Quarter ended December 31, Interim dividend for fiscal 2013 3 97 – Interim dividend for fiscal 2012 5 – The particulars of dividends remitted are as follows: in crore Particulars Number of Non-resident share holders Number of shares to which the dividends relate Nine months ended December 31, 2012 December 31, 2011 Interim dividend for fiscal 2013 3 97 – Final dividend for fiscal 2012 4 – Special dividend for fiscal 2012 – 10 years of Infosys BPO operations 4 77 – Interim dividend for fiscal 2012 5 – Final dividend for fiscal 2011 4 – 2.25 RELATED PARTY TRANSACTIONS List of related parties: Name of subsidiaries Country Holding as at December 31, 2012 March 31, 2012 Infosys BPO India 99.98% 99.98% Infosys China China 100% 100% Infosys Consulting Inc (1) USA – – Infosys Mexico Mexico 100% 100% Infosys Sweden Sweden 100% 100% Infosys Shanghai China 100% 100% Infosys Brasil Brazil 100% 100% Infosys Public Services, Inc. USA 100% 100% Infosys BPO s. r. o (2) Czech Republic 99.98% 99.98% Infosys BPO (Poland) Sp Z.o.o (2) Poland 99.98% 99.98% Infosys Consulting India Limited (3) India 100% 100% McCamish Systems LLC (2) USA 99.98% 99.98% Portland Group Pty Ltd(2)(4) Australia 99.98% 99.98% Portland Procurement Services Pty Ltd(2)(4) Australia 99.98% 99.98% Infosys Australia (5) Australia 100% 100% Lodestone Holding AG(6) Switzerland 100% – Lodestone Management Consultants (Canada) Inc. (7) Canada 100% – Lodestone Management Consultants Inc. (7) USA 100% – Lodestone Management Consultants Pty Limited (7) Australia 100% – Lodestone Management Consultants (Asia Pacific) Limited (7)(8) Thailand 100% – Lodestone Management Consultants AG (7) Switzerland 100% – Lodestone Augmentis AG (7) Switzerland 100% – Hafner Bauer & Ödman GmbH (7) Switzerland 100% – Lodestone Management Consultants (Belgium) S.A. (7)(9) Belgium 99.90% – Lodestone Management Consultants GmbH (7) Germany 100% – Lodestone Management Consultants Pte Ltd. (7) Singapore 100% – Lodestone Management Consultants SAS (7) France 100% – Lodestone Management Consultants s.r.o. (7) Czech Republic 100% – Lodestone Management Consultants GmbH (7) Austria 100% – Lodestone Management Consultants China Co., Ltd. (7) China 100% – Lodestone Management Consultants Ltd. (7) UK 100% – Lodestone Management Consultants B.V. (7) Netherlands 100% – Lodestone Management Consultants Ltda. (7)(9) Brazil 99.99% – Lodestone Management Consultants Sp. z.o.o. (7) Poland 100% – Lodestone Management Consultants Portugal, Unipessoal, Lda. (7) Portugal 100% – S.C. Lodestone Management Consultants S.R.L. (7) Romania 100% – On October 7, 2011, the board of directors of Infosys Consulting Inc., approved the termination and winding down of the entity, and entered into a scheme of amalgamation and initiated its merger withInfosys Limited. The termination ofInfosys Consulting Inc., became effective on January 12, 2012, inaccordance with the Texas BusinessOrganizations Code. Effective January 12, 2012, the assets and liabilities of Infosys Consulting, Inc, were transferred to Infosys Limited. (2) Wholly owned subsidiaries of Infosys BPO. (3) On February 9, 2012, Infosys Consulting India Limited filed a petition in the Honourable High court of Karnataka for its merger with Infosys Limited. (4) On January 4, 2012, Infosys BPO acquired 100% of the voting interest in Portland Group Pty Ltd (5) On July 4, 2012, the board of directors of Infosys Australia , have passed a resolution approving in principle the transfer of assets and liabilities to Infosys Limited effective April 1, 2012. Infosys Australia is currently being liquidated. On October 22, 2012, Infosys acquired 100% voting interest in Loadstone Holding AG (7) Wholly owned and controlled subsidiaries of Lodestone Holding AG acquired on October 22, 2012 (8) Under liquidation (9) Majority owned and controlled subsidiaries Infosys guarantees the performance of certain contracts entered into by its subsidiaries. The details of amounts due to or due from as at December 31, 2012 and March 31, 2012 are as follows: in crore Particulars As at December 31, 2012 March 31, 2012 Trade Receivables Infosys China 4 12 Infosys Australia – – Infosys BPO (Including subsidiaries) 1 9 Infosys Public Services Other receivables Infosys Australia – 1 Infosys BPO (Including subsidiaries) 4 1 Infosys Public Services – 11 4 13 Unbilled revenues Infosys BPO (Including subsidiaries) 26 – Trade payables Infosys China – 6 Infosys Australia – 52 Infosys BPO (Including subsidiaries) – 2 Infosys Mexico 1 – Infosys Brazil 1 – Infosys Sweden – 1 Infosys Shanghai 8 – 10 61 Other payables Infosys Australia 21 2 Infosys BPO (Including subsidiaries) 10 8 Lodestone Holding AG (including subsidiaries)(1) 41 – Infosys Consulting India 2 2 Infosys Public Services 2 17 76 29 Provision for expenses Lodestone Holding AG (including subsidiaries) 2 – Infosys BPO (Including subsidiaries) 75 – 77 – Rental Deposit given for shared services Infosys BPO 3 3 Rental Deposit taken for shared services Infosys BPO 7 7 (1) Payable towards sellers taxes arising from acquisition of Lodestone. The details of the related party transactions entered into by the Company, in addition to the lease commitments described in note 2.8, for the quarter and nine months ended December 31, 2012 and December 31, 2011 are as follows: in crore Particulars Quarter ended Nine months ended December 31, 2012 December 31, 2011 December 31, 2012 December 31, 2011 Capital transactions: Financing transactions Infosys Shanghai – 24 82 Lodestone Holding AG – – Infosys Mexico – – 11 – Infosys Brasil – 1 44 1 25 83 Loans Lodestone Holding AG – – Infosys Brasil – 3 – 3 3 3 Revenue transactions: Purchase of services Infosys Australia – 2 Infosys China 54 88 Infosys Consulting – 15 – Infosys Consulting India – – – 2 Lodestone Holding AG (including subsidiaries) 2 – 2 – Infosys BPO (Including subsidiaries) 32 8 99 20 Infosys Sweden 1 3 5 8 Infosys Mexico 3 11 10 23 Infosys Brasil 1 – 2 1 93 Purchase of shared services including facilities and personnel Infosys Consulting (including subsidiaries) – – – 2 Infosys BPO (including subsidiaries) 16 32 50 77 16 32 50 79 Interest income Infosys Brasil – 1 – 1 Infosys China – – – 1 – 1 – 2 Sale of services Infosys Australia – – 1 14 Infosys China – 2 1 6 Infosys Brasil – – – 1 Infosys Mexico 1 1 1 4 Infosys BPO (including subsidiaries) 14 8 45 23 Infosys Consulting – 2 – 43 Infosys Public Services 42 42 55 Sale of shared services including facilities and personnel Infosys BPO (including subsidiaries) 8 14 25 43 Infosys Consulting – – – 21 8 14 25 64 Dividend income Infosys Australia – – 83 – During the quarter and nine months ended December 31, 2012, an amount of Nil and 10 crore (10 and 20 crore for the quarter and nine months ended December 31, 2011) was donated to Infosys Foundation, a not-for-profit foundation, in which certain directors of the Company are trustees. The table below describes the compensation to key managerial personnel which comprise directors and members of executive council: in crore Particulars Quarter ended Nine months ended December 31, 2012 December 31, 2011 December 31, 2012 December 31, 2011 Salaries and other employee benefits(1) 8 13 39 34 (1) Includes a one time earn out payment of 6 crore made to Stephen Pratt during the nine months ended December 31, 2012 2.26 RESEARCH AND DEVELOPMENT EXPENDITURE in crore Particulars Quarter ended December 31, Nine months ended December 31, Capital 1 4 3 4 Revenue 2.27 SEGMENT REPORTING The Company's operations predominantly relate to providing end-to-end business solutions thereby enabling clients to enhance business performance, delivered to customers globally operating in various industry segments. Effective quarter ended June 30, 2011, the Company reorganized its business to increase its client focus. Consequent to the internal reorganization there were changes effected in the reportable segments based on the “management approach”, as laid down in AS 17, Segment reporting. The Chief Executive Officer evaluates the Company's performance and allocates resources based on an analysis of various performance indicators by industry classes and geographic segmentation of customers. Accordingly, segment information has been presented both along industry classes and geographic segmentation of customers, industry being the primary segment. The accounting principles used in the preparation of the financial statements are consistently applied to record revenue and expenditure in individual segments, and are as set out in the significant accounting policies. Industry segments for the Company are primarily financial services and insurance (FSI) comprising enterprises providing banking, finance and insurance services, manufacturing enterprises (MFG), enterprises in the energy, utilities and telecommunication services (ECS) and retail, logistics, consumer product group, life sciences and health care enterprises (RCL). Geographic segmentation is based on business sourced from that geographic region and delivered from both on-site and off-shore. North America comprises the United States of America, Canada and Mexico, Europe includes continental Europe (both the east and the west), Ireland and the United Kingdom, and the Rest of the World comprising all other places except those mentioned above and India. Consequent to the above change in the composition of reportable segments, the prior year comparatives have been restated. Revenue and identifiable operating expenses in relation to segments are categorized based on items that are individually identifiable to that segment. Allocated expenses of segments include expenses incurred for rendering services from the company's offshore software development centers and on-site expenses, which are categorized in relation to the associated turnover of the segment. Certain expenses such as depreciation, which form a significant component of total expenses, are not specifically allocable to specific segments as the underlying assets are used interchangeably. Management believes that it is not practical to provide segment disclosures relating to those costs and expenses, and accordingly these expenses are separately disclosed as "unallocated" and adjusted against the total income of the Company. Fixed assets used in the Company’s business or liabilities contracted have not been identified to any of the reportable segments, as the fixed assets and services are used interchangeably between segments. Accordingly, no disclosure relating to total segment assets and liabilities are made. Geographical information on revenue and industry revenue information is collated based on individual customers invoiced or in relation to which the revenue is otherwise recognized. Industry Segments Quarter ended December 31, 2012 and December 31, 2011 in crore Particulars FSI MFG ECS RCL Total Income from software services and products Identifiable operating expenses Allocated expenses Segmental operating income Unallocable expenses Other income Profit before taxes Tax expense Profit after taxes before exceptional item Exceptional item- Dividend income, net of taxes – – Profit after taxes and exceptional item Nine months ended December 31, 2012 and December 31, 2011 in crore Particulars FSI MFG ECS RCL Total Income from software services and products Identifiable operating expenses Allocated expenses Segmental operating income Unallocable expenses Other income Profit before taxes Tax expense Profit after taxes before exceptional item Exceptional item- Dividend income, net of taxes 69 – Profit after taxes and exceptional item Geographic Segments Quarter ended December 31, 2012 and December 31, 2011 in crore Particulars North America Europe India Rest of the World Total Income from software services and products Identifiable operating expenses Allocated expenses 51 38 Segmental operating income 77 49 Unallocable expenses Other income, net Profit before taxes Tax expense Profit after taxes before exceptional item Exceptional item- Dividend income, net of taxes – – Profit after taxes and exceptional item Nine months ended December 31, 2012 and December 31, 2011 in crore Particulars North America Europe India Rest of the World Total Income from software services and products Identifiable operating expenses Allocated expenses Segmental operating income Unallocable expenses Other income, net Profit before taxes Tax expense Profit after taxes before exceptional item Exceptional item- Dividend income, net of taxes 69 – Profit after taxes and exceptional item 2.28 GRATUITY PLAN The following table set out the status of the Gratuity Plan as required under AS 15. Reconciliation of opening and closing balances of the present value of the defined benefit obligation and plan assets : in crore Particulars As at December 31, 2012 March 31, 2012 March 31, 2011 March 31, 2010 March 31, 2009 Obligations at year beginning Transfer of obligation – Service cost 72 47 Interest cost 28 37 24 19 15 Actuarial (gain)/ loss 15 – Benefits paid Curtailment gain – Obligations at year/period end Defined benefit obligation liability as at the balance sheet date is fully funded by the Company. Change in plan assets Plan assets at year beginning, at fair value Expected return on plan assets 43 47 34 24 16 Actuarial gain 3 – 1 1 5 Contributions 86 62 29 Benefits paid Plan assets at year/period end, at fair value Reconciliation of present value of the obligation and the fair value of the plan assets: Fair value of plan assets at the end of the year/period Present value of the defined benefit obligations at the end of the year Asset recognized in the balance sheet 39 13 – 2 – Assumptions Interest rate 8.05% 8.57% 7.98% 7.82% 7.01% Estimated rate of return on plan assets 9.51% 9.45% 9.36% 9.00% 7.01% Weighted expected rate of salary increase 7.27% 7.27% 7.27% 7.27% 5.10% Net gratuity cost for the quarter and nine months ended December 31, 2012 and December 31, 2011 comprises of the following components: in crore Particulars Quarter ended December 31, Nine months ended December 31, Gratuity cost for the year Service cost 63 31 Interest cost 7 8 28 27 Expected return on plan assets Actuarial (gain)/loss 7 Curtailment – – Plan amendment amortization Net gratuity cost 6 12 57 89 Actual return on plan assets 15 12 46 37 Gratuity cost, as disclosed above, is included under Employee benefit expenses and is segregated between software development expenses, selling and marketing expenses and general and administration expenses on the basis of number of employees. During the year ended March 31, 2010, a reimbursement obligation of 2 crore has been recognized towards settlement of gratuity liability of Infosys Consulting India Limited. As at December 31, 2012 and March 31, 2012, the plan assets have been primarily invested in government securities. The estimates of future salary increases, considered in actuarial valuation, take account of inflation, seniority, promotion and other relevant factors such as supply and demand factors in the employment market. The Company expects to contribute approximately 25 crore to the gratuity trust during the remainder of fiscal 2013. Effective July 1, 2007, the Company revised the employee death benefits provided under the gratuity plan, and included all eligible employees under a consolidated term insurance cover. Accordingly, the obligations under the gratuity plan reduced by 37 crore, which is being amortised on a straight line basis to the statement of profit and loss over 10 years representing the average future service period of the employees. The unamortized liability as at December 31, 2012 and March 31, 2012 amounted to 15 crore and 18 crore, respectively and disclosed under 'Other long-term liabilities and other current liabilities'. Effective December 1, 2012 the company has aligned the gratuity entitlement of certain cadre of employees prospectively to the Payment of Gratuity Act. This amendment has resulted in a curtailment gain of 55 crores which has been recognized in the statement of profit and loss for the quarter ended December 31, 2012. 2.29 PROVIDENT FUND The Company contributed 61 crore and 177 crore towards provident fund during the quarter and nine months ended December 31, 2012 respectively (54 crore and 158 crore during the quarter and nine months ended December 31, 2011, respectively). The Guidance on Implementing AS 15, Employee Benefits (revised 2005) issued by Accounting Standards Board (ASB) states that benefits involving employer established provident funds, which require interest shortfalls to be recompensed are to be considered as defined benefit plans. The Actuarial Society of India has issued the final guidance for measurement of provident fund liabilities during the quarter ended December 31, 2011. The actuary has accordingly provided a valuation and based on the below provided assumptions there is no shortfall as at December 31, 2012, March 31, 2012, March 31, 2011, March 31, 2010 and March 31, 2009. The details of fund and plan asset position are given below: in crore Particulars As at December 31, 2012 March 31, 2012 March 31, 2011 March 31, 2010 March 31, 2009 Plan assets at period end, at fair value Present value of benefit obligation at period end Asset recognized in balance sheet – Assumptions used in determining the present value obligation of the interest rate guarantee under the Deterministic Approach: Particulars As at December 31, 2012 March 31, 2012 March 31, 2011 March 31, 2010 March 31, 2009 Government of India (GOI) bond yield 8.05% 8.57% 7.98% 7.83% 7.01% Remaining term of maturity 8 years 8 years 7 years 7 years 6 years Expected guaranteed interest rate 8.25% 8.25% 9.50% 8.50% 8.50% 2.30 SUPERANNUATION The Company contributed 47 crore and 130 crore to the superannuation trust during the quarter and nine months ended December 31, 2012, respectively (15 crore and 46 crore during the quarter and nine months ended December 31, 2011, respectively). 2.31RECONCILIATION OF BASIC AND DILUTED SHARES USED IN COMPUTING EARNINGS PER SHARE Particulars Quarter ended December 31, Nine months ended December 31, Number of shares considered as basic weighted average shares outstanding Add: Effect of dilutive issues of shares/stock options Number of shares considered as weighted average shares and potential shares outstanding 2.32 RESTRICTED DEPOSITS Deposits with financial institutions as at December 31, 2012 include 526 crore (426 crore as at December 31, 2011 and 461 crore as at March 31, 2012) deposited with Life Insurance Corporation of India to settle employee-related obligations as and when they arise during the normal course of business. This amount is considered as restricted cash and is hence not considered 'cash and cash equivalents'. 2.33 LITIGATION On May 23, 2011, the company received a subpoena from a grand jury in the United States District Court for the Eastern District of Texas. The subpoena requires that the company provide to the grand jury certain documents and records related to its sponsorships for, and uses of, B1 business visas. The company is complying with the subpoena. In connection with the subpoena, during a meeting with the United States Attorney’s Office for the Eastern District of Texas, the company was advised that its and certain of its employees are targets of the investigation. The company is engaged in discussions with the U.S. Attorney’s Office regarding this matter; however, it cannot predict the outcome of the discussions with the U.S. Attorney’s Office. In addition, the U.S. Department of Homeland Security (“DHS”) has reviewed the company’s employer eligibility verifications on Form I-9 with respect to its employees working in the United States. In connection with this review, the company has been advised that the DHS has found errors in a significant percentage of its Forms I-9 that the DHS has reviewed, and the government may seek to impose fines and penalties on the company in connection with such alleged errors. At this time, the company cannot predict the outcome of the discussions with the DHS or other governmental authority regarding the review of the company’s Forms I-9. In light of the fact that, among other things, the foregoing investigation and review may not be complete and the company remains in discussions with the U.S. Attorney’s Office regarding these matters, the company is unable to make an estimate of the amount or range of loss that it may incur from unfavorable outcomes in such matters. In the event that any government undertakes any actions which limit any visa program that the company utilizes, or imposes sanctions, fines or penalties on the company or its employees, this could materially and adversely affect the company’s business and results of operations. 2.34 NOTES TO CASH FLOW STATEMENTS in crore, except as otherwise stated Particulars Nine months ended December 31, 2012 December 31, 2011 2.34.1 CHANGE IN TRADE RECEIVABLES As per the balance sheet Less: Opening balance considered 2.34.2 CHANGE IN LOANS AND ADVANCES AND OTHER ASSETS As per the balance sheet (current and non current) (1) Less: Gratuity obligation – unamortised amount relating to plan amendment(2) 15 19 Interest accrued but not due 28 28 Loan to subsidiary 41 Advance income taxes Capital Advance Less: Opening balance considered (1) excludes loans and advances and other assets of 11 crore taken over from Infosys Australia during the quarter ended June 30, 2012 (2) refer to note 2.28 2.34.3 CHANGE IN LIABILITIES AND PROVISIONS As per the balance sheet (current and non current) (1) Less:Unpaid dividend 3 3 Retention monies 56 31 Gratuity obligation – unamortised amount relating to plan amendment 15 19 Payable to subsidiary for acquisition 41 – Provisions separately considered in cash flow statement Income taxes Less: Opening balance considered (1) excludes liabilities and provisions of 69 crore taken over from Infosys Australia during the quarter ended June 30, 2012 2.34.4 INCOME TAXES PAID Charge as per the profit and loss account Add/(Less) :Increase/(Decrease) in advance income taxes 29 Increase/(Decrease) in deferred taxes (1)(2) 99 (Increase)/Decrease in income tax provision (1) excludes exchange difference of 22 crore for the nine months ended December 31, 2012 (2) excludes deferred tax assets of 31 crore taken over from Infosys Australia during the quarter ended June 30, 2012 2.34.5 PAYMENT TOWARDS CAPITAL EXPENDITURE As per the balance sheet (1) Less: Proceeds from sale of fixed assets 4 – Less: Opening capital work-in-progress Add: Closing capital work-in-progress Add: Opening retention monies 42 21 Less: Closing retention monies 56 31 Add: Closing capital advance Less: Opening capital advance (1) excludes gross book value of assets taken over from Infosys Australia of 96 crore during the quarter ended June 30, 2012 2.34.6 INVESTMENTS IN SUBSIDIARIES (1) As per the balance sheet Less : Payable to subsidiary for acquisition 41 – Less: Opening balance considered 83 (1) refer to note 2.25 for investment made in subsidiaries 2.34.7 INVESTMENT/(DISPOSAL) OF OTHER INVESTMENTS Opening balance considered Add: Investment in other investments Less: Disposal of other investments Closing balance 2.34.8 INTEREST AND DIVIDEND RECEIVED Interest and dividend income as per profit and loss account Add: Opening interest accrued but not due 31 14 Less: Closing interest accrued but not due 28 29 2.34.9 LOAN GIVEN TO SUBSIDIARIES Closing Balance 35 Less: Opening balance – 32 3 2.35 EXCEPTIONAL ITEM During the nine months ended December 31, 2012, the Company received dividend of 69 crore, net of taxes of 14 crore from its wholly owned subsidiary Infosys Australia. 2.36 FUNCTION WISE CLASSIFICATION OF STATEMENT OF PROFIT AND LOSS in crore Statement of Profit and Loss account for the Quarter ended Nine months ended December 31, 2012 December 31, 2011 December 31, 2012 December 31, 2011 Income from software services and products Software development expenses GROSS PROFIT Selling and marketing expenses General and administration expenses OPERATING PROFIT BEFORE DEPRECIATION Depreciation and amortization OPERATING PROFIT Other income PROFIT BEFORE TAX Tax expense: Current tax Deferred tax 73 36 PROFIT AFTER TAX BEFORE EXCEPTIONAL ITEM Dividend income, net of taxes – – 69 – PROFIT AFTER TAX AND EXCEPTIONAL ITEM 2.37 DETAILS OF ROUNDED OFF AMOUNTS The financial statements are presented in crore . Those items which are required to be disclosed and which were not presented in the financial statement due to rounding off to the nearest crore are given as follows : Balance Sheet Items in crore Note Description As at December 31, 2012 March 31, 2012 Fixed assets – Plant and equipment Deletion during the period – Depreciation on deletions – Fixed assets – Office equipment Deletion during the period – Depreciation on deletions – Fixed assets – Vehicles Deletion during the period Depreciation on deletions Investments Investment in Infosys Sweden Profit & Loss Items in crore Note Description Quarter ended Nine months ended December 31, 2012 December 31, 2011 December 31, 2012 December 31, 2011 Profit & Loss Additional dividend – – – Auditor's remuneration Statutory Audit Fee – Certification charges Out-of-pocket expenses Profit/(loss) on disposal of fixed assets As per our report attached for B S R & Co. Chartered Accountants Firm's Registration Number:101248W Natrajh Ramakrishna Partner Membership No. 32815 K. V. Kamath Chairman S. Gopalakrishnan Executive Co-Chairman S. D. Shibulal Chief Executive Officer and Managing Director Deepak M. Satwalekar Director Dr. Omkar Goswami Director David L. Boyles Director Prof.Jeffrey S. Lehman Director R. Seshasayee Director Ann M. Fudge Director Ravi Venkatesan Director Srinath Batni Director V. Balakrishnan Director Ashok Vemuri Director B. G. Srinivas Director Rajiv Bansal Chief Financial Officer N. R. Ravikrishnan Company Secretary Bangalore January 11, 2013
